A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Nicastro v Park, 113 AD2d 129 [1985]). Here, the jury’s determination was supported by a fair interpretation of the evidence (see Solazzo v New York City Tr. Auth., 6 NY3d 734 [2005]; Skouras v New York City Tr. Auth., 48 AD3d 547 [2008]; DeStefano v City of New York, 41 AD3d 528 [2007]; Dowden v Long Is. R.R., 305 AD2d 631 [2003]).
The plaintiffs’ remaining contentions are unpreserved for appellate review. Skelos, J.E, Dickerson, Eng and Sgroi, JJ., concur.